PER CURIAM.
Byron Ewing (Movant) appeals from the motion court's judgment dismissing Movant's motion to amend a 2012 judgment denying post-conviction relief under Mo. R. Crim. P. 29.15 (2012). We have reviewed the briefs of the parties and the record on appeal, and we conclude the motion court's denial of the motion to reopen post-conviction proceedings was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties, for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2017).